Opinion filed November 3, 2005 












 








 




Opinion filed November 3, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00113-CV 
 
                                                    __________
 
                                     FRED FORSTER, III, Appellant
 
                                                             V.
 
         JELCO
ENERGY, INC. AND CATHEDRAL GAS CORPORATION, 
                                                                     Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CV-44,631
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
This is an appeal from a judgment granting a
petition for bill of review, vacating a prior judgment, and ordering a new
trial.  We dismiss for want of
jurisdiction.




In 2002, Fred Forster, III sued Jelco Energy, Inc.
and Cathedral Gas Corporation.  On August
20, 2003, the trial court signed a default judgment against Jelco and
Cathedral.  On May 27, 2004, Jelco and
Cathedral filed a petition for bill of review challenging the August 20, 2003,
judgment.  Jelco and Cathedral asked that
the trial court vacate the August 20, 2003, judgment and order a new trial.
On January 24, 2005, the trial court signed the
judgment granting the bill of review.  In
this judgment, the trial court vacated the prior August 20, 2003, judgment and
ordered a new trial.  Forster perfected
this appeal.
Jelco and Cathedral have filed in this court a
motion to dismiss the appeal.  Relying on
Jordan v. Jordan, 907 S.W.2d 471 (Tex.1995), Jelco and Cathedral contend
that the January 24, 2005, judgment is interlocutory and not appealable.  We agree. 
The January 24, 2005, judgment set aside the prior
judgment but did not dispose of the merits of the case; therefore, the January
24, 2005, judgment is not a final, appealable judgment.  Jordan v. Jordan, supra; In
re Parker, 117 S.W.3d 484, 488 (Tex.App. - Texarkana 2003, orig.
proceeding); Hartford Underwriters Insurance v. Mills, 110 S.W.3d 588,
591 (Tex.App. - Fort Worth 2003, no pet=n);
Mills v. Corvettes of Houston, Inc., 44 S.W.3d 197, 199 (Tex.App. -
Houston [14th Dist.] 2001, no pet=n);
Edison v. Beta Financial Corporation, 994 S.W.2d 827, 828 n.1 (Tex.App.
- Eastland 1999, pet=n
den=d). 
The motion is granted.
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
November 3, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.